TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00080-CV



                                        K.A.V., Appellant

                                                 v.

                 Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-FM-18-000880, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                K.A.V. appeals from the trial court’s final judgment terminating her parental rights

to her child, P.W.1 See Tex. Fam. Code § 161.001. Following a bench trial, the district court

entered judgment finding clear and convincing evidence of a statutory basis for terminating

K.A.V.’s parental rights and that termination was in the best interest of the children. See id.

§ 161.001(b)(1)(N), (O), (b)(2).

                K.A.V.’s court-appointed counsel has since filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967) (stating that court-appointed counsel who concludes appeal is wholly frivolous should

file motion to withdraw “accompanied by a brief referring to anything in the record that might

arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam)


       1
           We refer to appellant and her child by their initials. See Tex. Fam. Code § 109.002(d).
(approving use of Anders procedure in appeals from termination of parental rights). Counsel’s brief

meets the requirements of Anders by presenting a professional evaluation of the record

demonstrating that there are no arguable grounds for reversal to be advanced on appeal. See
386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47

(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in parental-rights termination

case). K.A.V.’s counsel has certified to this Court that he provided K.A.V. with a copy of the

Anders brief and motion to withdraw as counsel and a notice of her right to file a pro se brief. The

Department filed a response to the Anders brief, indicating that it would not file a brief unless it

deems a brief necessary after review of any pro se brief or if this Court requests a response. No pro

se brief has been filed to date.

                Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). After reviewing the record and the Anders brief, we find nothing in the record that would

arguably support an appeal. We agree with K.A.V.’s counsel that the appeal is frivolous and without

merit. Accordingly, we affirm the order terminating K.A.V.’s parental rights and deny counsel’s

motion to withdraw.2




       2
          The Texas Supreme Court held in In re P.M. that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligation to K.A.V. has not yet been discharged. See id. If K.A.V., after consulting with
counsel, desires to file a petition for review, counsel should timely file with the Texas Supreme
Court “a petition for review that satisfies the standards for an Anders brief.” Id. at 27–28.

                                                 2
                                            _________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: June 21, 2019




                                               3